           Case 1:17-cv-04828-JMF Document 61 Filed 10/24/18 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------- x

MADELEINE C. BALL,                                                               U




                                                                 Plaintiff,      ANSWER TO THE
                                                                                 SECOND AMENDED
                                 -against-                                       COMPLAINT

THE NEW YORK CITY COUNCIL; and WILLIAM                                           17 Civ. 4828 (JMF)
ALATRISTE, in his individual capacity,

                                                              Defendants.
---------------------------------------------------------------------------- x

                 Defendants New York City Council (“City Council”), and William Alatriste

(“Alatriste”) (collectively “Defendants”), by their attorney, Zachary W. Carter, Corporation

Counsel of the City of New York, as and for their answer to the Second Amended Complaint,

dated December 22, 2017 (“SAC”), as limited by the September 26, 2018 Opinion & Order of

the Honorable Jesse M. Furman – which dismissed the following: plaintiff’s New York Labor

Law claim in its entirety; plaintiff’s New York contract law claim in its entirety; plaintiff’s

claims against Ramon Martinez, in both his official and individual capacities; and plaintiff’s

claims against William Alatriste in his official capacity – respectfully allege as follows:

                 1.       Deny the allegations set forth in paragraph “1” of the SAC, except admit

that plaintiff purports to invoke the jurisdiction of the Court as set forth therein.

                 2.       Deny the allegations set forth in paragraph “2” of the SAC, except admit

that plaintiff purports to invoke the jurisdiction of the Court as set forth therein.

                 3.       Deny the allegation set forth in paragraph “3” of the SAC, except admit

that plaintiff purports to invoke the jurisdiction of the Court as set forth therein.

                 4.       Deny the allegations set forth in paragraph “4” of the SAC, except admit

that plaintiff purports to invoke the venue of the Court as set forth therein.
             Case 1:17-cv-04828-JMF Document 61 Filed 10/24/18 Page 2 of 9



                 5.    Deny the allegations set forth in paragraph “5” of the SAC, except admit

that plaintiff worked as an unpaid photojournalism intern at the New York City Council from on

or about June 14, 2015, through August 28, 2015.

                 6.    Deny the allegations set forth in paragraph “6” of the SAC, except admit

that the New York City Council is the principal legislative body of the City of New York.

                 7.    Deny the allegations set forth in paragraph “7” of the SAC, except admit

that Melissa Mark-Viverito formerly served as the Speaker of the New York City Council.

                 8.    Deny the allegations set forth in paragraph “8” of the SAC, except admit

that Ramon Martinez formerly served as the Chief of Staff for former Council Speaker Melissa

Mark-Viverito.

                 9.    Deny the allegations set forth in paragraph “9” of the SAC, except admit

that William Alatriste is a Staff Photographer at the New York City Council and supervised

plaintiff.

                 10.   Deny the allegations set forth in paragraph “10” of the SAC, except admit

that Mr. Alatriste was a guest speaker in Ms. Ball’s NYU photojournalism class.

                 11.   Deny knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph “11” of the SAC.

                 12.   Deny the allegations set forth in the paragraph “12” of the SAC.

                 13.   Deny knowledge or information sufficient to form a belief as to the truth

of the allegations concerning plaintiff’s memory in paragraph “13” of the SAC, except admit that

plaintiff completed a “Council Application for Unpaid Positions” and “Orientation Receipt &

Acknowledgment Unpaid Positions,” both dated June 16, 2015.
          Case 1:17-cv-04828-JMF Document 61 Filed 10/24/18 Page 3 of 9



                  14.   Deny the allegations set forth in paragraph “14” of the SAC, except admit

that Ms. Ball filled out the paperwork at 250 Broadway, New York, NY 10007.

                  15.   Deny the allegations set forth in paragraph “15” of the SAC, and

respectfully refer the Court to the documents referenced therein for a complete and accurate

description of their contents.

                  16.   Deny the allegations set forth in paragraph “16” of the SAC.

                  17.   Deny the allegations set forth in paragraph “17” of the SAC, and

respectfully refer the Court to the documents referenced therein for a complete and accurate

description of their contents.

                  18.   Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “18” of the SAC.

                  19.   Deny the allegations set forth in paragraph “19” of the SAC, except admit

that Mr. Alatriste did not provide Ms. Ball with any wage notice.

                  20.   Deny the allegations set forth in paragraph “20” of the SAC, and

respectfully refer the Court to the documents referenced therein for a complete and accurate

description of their contents.

                  21.   Deny the allegations set forth in paragraph “21” of the SAC.

                  22.   Deny the allegations set forth in paragraph “22” of the SAC, except admit

that plaintiff was required to record the hours spent working during her internship.

                  23.   Deny the allegations set forth in paragraph “23” of the SAC, except admit

that Ms. Ball took photographs at certain council activities throughout the city, and respectfully

refer the Court to the documents referenced therein for a complete and accurate description of

their contents.
          Case 1:17-cv-04828-JMF Document 61 Filed 10/24/18 Page 4 of 9



               24.     Deny the allegations set forth in paragraph “24” of the SAC.

               25.     Deny the allegations set forth in paragraph “25” of the SAC.

               26.     Deny the allegations set forth in paragraph “26” of the SAC.

               27.     Deny the allegations set forth in paragraph “27” of the SAC, except admit

that Ms. Ball photographed certain council events.

               28.     Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “28” of the SAC.

               29.     Deny the allegations set forth in paragraph “29” of the SAC, and

respectfully refer the Court to the documents referenced therein for a complete and accurate

description of their contents.

               30.     Deny the allegations set forth in paragraph “30” of the SAC, except admit

that Mr. Alatriste had conversations with Mr. Martinez regarding Ms. Ball.

               31.     Deny the allegations set forth in paragraph “31” of the SAC, except admit

that Mr. Alatriste had conversations with Mr. Koch regarding Ms. Ball.

               32.     Deny the allegations set forth in paragraph “32” of the SAC, and

respectfully refer the Court to the document referenced therein for a complete and accurate

description of its contents.

               33.     Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “33” of the SAC.

               34.     Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “34” of the SAC, and respectfully refer the Court to the

documents referenced therein for a complete and accurate description of their contents.
          Case 1:17-cv-04828-JMF Document 61 Filed 10/24/18 Page 5 of 9



                35.     Deny the allegations set forth in paragraph “35” of the SAC, except admit

that plaintiff recorded 236.25 hours on her time records, and respectfully refer the Court to the

document referenced therein for a complete and accurate description of its contents.

                36.     Deny the allegations set forth in paragraph “36” of the SAC.

                37.     Deny the allegations set forth in paragraph “37” of the SAC.

                38.     Deny knowledge or information sufficient to form a belief as to the truth

of the allegations concerning plaintiff’s requests as set forth in paragraph “38” of the SAC.

                39.     Deny the allegations set forth in paragraph “39” of the SAC, except admit

that Plaintiff filed a claim with the City of New York in or around June 2017.

                40.     Deny the allegations set forth in paragraph “40” of the SAC, except admit

that Mr. Hossain sent an email to Ms. Ball in July of 2017 and Ms. Ball responded to the email

by return email and phone messages.

                41.     Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “41” of the SAC, and respectfully refer the Court to the

document referenced therein for a complete and accurate description of its contents.

                42.     Deny knowledge or information sufficient to form a belief as to the truth

of the allegations set forth in paragraph “42” of the SAC.

                43.     In response to the allegations set forth in paragraph “43” of the SAC,

Defendants repeat and reallege the responses set forth in paragraphs “1” through “42” inclusive

of their Answer, as if fully set forth herein.

                44.     Deny the allegations set forth in paragraph “44” of the SAC.

                45.     Deny the allegations set forth in paragraph “45” of the SAC.

                46.     Deny the allegations set forth in paragraph “46” of the SAC.
          Case 1:17-cv-04828-JMF Document 61 Filed 10/24/18 Page 6 of 9



                47.       Deny the allegations set forth in paragraph “46” of the SAC.

                48.       In response to the allegations set forth in paragraph “48” of the SAC,

Defendants repeat and reallege the responses set forth in paragraphs “1” through “47” inclusive

of their Answer, as if fully set forth herein.

                49.       Deny the allegations set forth in paragraph “49” of the SAC, and

affirmatively state that plaintiff’s New York State contract law claim was dismissed.

                50.       Deny the allegations set forth in paragraph “50” of the SAC, and

affirmatively state that plaintiff’s New York State contract law claim was dismissed.

                51.       Deny the allegations set forth in paragraph “51” of the SAC, and

affirmatively state that plaintiff’s New York State contract law claim was dismissed.

                52.       In response to the allegations set forth in paragraph “52” of the SAC,

Defendants repeat and reallege the responses set forth in paragraphs “1” through “51” inclusive

of their Answer, as if fully set forth herein.

                53.       Deny the allegations set forth in paragraph “53” of the SAC, and

affirmatively state that plaintiff’s New York Labor Law claim was dismissed.

                          AS AND FOR A FIRST DEFENSE,
                          DEFENDANTS RESPECTFULLY ALLEGE:

                54.       The Complaint fails to state a claim upon which relief can be granted.

                          AS AND FOR A SECOND DEFENSE,
                          DEFENDANTS RESPECTFULLY ALLEGE:

                55.       The Complaint may be barred, in whole or in part, by the applicable

statute of limitations.

                          AS AND FOR A THIRD DEFENSE,
                          DEFENDANTS RESPECTFULLY ALLEGE:
           Case 1:17-cv-04828-JMF Document 61 Filed 10/24/18 Page 7 of 9



               56.    At all times relevant to the acts alleged in the Complaint, Defendants’

actions were reasonable, proper, lawful, constitutional, made in good faith, and without malice,

and Defendants have not violated any rights, privileges or immunities of the plaintiff under the

Constitution or laws of the United States, the State of New York, or any political subdivisions

thereof.

                      AS AND FOR A FOURTH DEFENSE,
                      DEFENDANTS RESPECTFULLY ALLEGE:

               57.    Subject to discovery, plaintiff has failed to mitigate her damages, if any.
           Case 1:17-cv-04828-JMF Document 61 Filed 10/24/18 Page 8 of 9



                WHEREFORE, Defendants respectfully request that this Court enter an order

and judgment dismissing the Complaint in its entirety, denying all relief requested, entering

judgment for Defendants, and granting Defendants costs, fees, and expenses, together with such

other and further relief as the Court deems to be just and proper.

Dated:          New York, New York
                October 24, 2018




                                                      ZACHARY W. CARTER
                                                      Corporation Counsel of the
                                                        City of New York
                                                      Attorney for Defendants
                                                      100 Church Street, Room 2-125
                                                      New York, New York 10007-2601
                                                      (212) 356-2470
                                                      tpachole@law.nyc.gov




                                                By:          /s/
                                                                   Tomasz Pacholec
                                                             Assistant Corporation Counsel



To:      Madeleine C. Ball (Via regular mail)
         25-61 34th St., Apt. 1
         Astoria, NY 11103
Case 1:17-cv-04828-JMF Document 61 Filed 10/24/18 Page 9 of 9
          Case No. 17-CV-4828 (JMF)
          UNITED STATES DISTRICT COURT
          SOUTHERN DISTRICT OF NEW YORK


         MADELEINE C. BALL,
                                                  Plaintiff,

                                                -against-

         THE NEW YORK CITY COUNCIL, and
         WILLIAM ALATRISTE, in his individual
         capacity,
                           Defendants.


              ANSWER TO THE SECOND AMENDED
                       COMPLAINT


                            ZACHARY W. CARTER
                          Corporation Counsel of the City of New
                                     York
                              Attorney for Defendants
                           100 Church Street, Room 2-125
                               New York, N.Y. 10007
                   Of Counsel: Tomasz Pacholec
                   Tel: (212) 356-2470
                   Matter No. 2017-038816
         Due and timely service is hereby admitted.

         New York, N.Y. .......................................... , 2018

          ....................................................................... Esq.

         Attorney for ...........................................................
